Appellant was convicted in the District Court of Hardin County for the offense of hog heft and his punishment fixed at confinement in the penitentiary for a term of two years.
An inspection of the record discloses that same fails to contain the sentence, if any, imposed upon appellant. In this condition of the record we have no option left but to dismiss the appeal. See Art. 856, Vernon's C.C.P., and authorities cited.
The appeal is dismissed.
Dismissed.
                          ON REHEARING.                         June 18, 1919.